CCA 2014-08. Notice is hereby given that a certificate for review of the decision of the United States Air Force Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, and supporting brief were filed under Rule 22 on this date on the following issues:
I. WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION BY FAILING TO GRANT TRIAL COUNSEL A BRIEF CONTINUANCE TO CONSULT WITH THEIR SUPERVISORY ATTORNEYS, FINDING PROSECUTORIAL MISCONDUCT AND BAD FAITH FOR THE FIRST TIME SEVENTEEN DAYS AFTER THE NOTICE OF APPEAL WAS FILED, AND DISMISSING ALL CHARGES AND SPECIFICATIONS WITH PREJUDICE.
II. WHETHER THE AIR FORCE COURT OF CRIMINAL APPEALS ERRED WHEN, CONTRARY TO ARTICLE 62(B), UCMJ, IT REQUESTED FACTS OUTSIDE OF THE RECORD SOLICITED IN ORAL ARGUMENT TO “PARTIALLY INFORM [ITS] DECISION AS TO WHETHER THE MILITARY JUDGE ABUSED HIS DISCRETION.”
III. WHETHER THE- AIR FORCE COURT OF CRIMINAL APPEALS ERRED WHEN IT CONCLUDED THAT DISMISSAL WITH PREJUDICE WAS APPROPRIATE DESPITE EXPRESSLY -FINDING 1) TRIAL COUNSEL’S REQUEST FOR A CONTINUANCE WAS REA*212SONABLE AND 2) “THE RECORD CONTAINS [] INFORMATION INCONSISTENT WITH [THE MILITARY JUDGE’S] FINDINGS OF FACT.”
Appellee will file an answer under Rule 22(b) on or before January 15, 2015.